              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00438-MR


TOSCHA WINSTEAD,                 )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                   ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s motion for the

admission of attorney David F. Chermol as counsel pro hac vice. [Doc. 5].

Upon careful review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s motion [Doc. 5] is

ALLOWED, and David F. Chermol is hereby granted pro hac vice admission

to the bar of this Court, payment of the required admission fee having been

received by the Clerk of this Court.

      IT IS SO ORDERED.         Signed: October 31, 2020




        Case 3:20-cv-00438-MR Document 6 Filed 11/02/20 Page 1 of 1
